Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2005

USA v. Alamo
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3544




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Alamo" (2005). 2005 Decisions. Paper 85.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/85


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 04-3544

                           UNITED STATES OF AMERICA

                                            v.

                                ALEXANDER ALAMO,
                                    a/k/a FLEX,

                                          Appellant


                   On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            District Court No.: 03-CR-00812
                  District Judge: The Honorable James Knoll Gardner


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 15, 2005

         Before: SLOVITER, SMITH and VAN ANTWERPEN, Circuit Judges

                              (Filed: December 20, 2005)


                                       OPINION




SMITH, Circuit Judge.

      Alexander Alamo sold crack cocaine to Officer Flanagan of the Reading Police

Department on January 9, March 21, March 26, and April 7, 2003. The consideration

given for the crack cocaine during the March 26 controlled buy was an air conditioner.
After the sale was completed, Alamo was followed to an apartment on Buttonwood Street

leased by his girlfriend Myra Ruiz. After the April 7 purchase, officers from the Reading

Police Department obtained a search warrant for the Buttonwood Street apartment.

During the execution of the search warrant on April 9, officers found the air conditioner

that had been tendered in the March 26 controlled buy, as well as several firearms, and an

additional quantity of crack cocaine.

       A grand jury returned a thirteen count indictment against Alamo charging him

with: conspiring to distribute crack cocaine in violation of 21 U.S.C. § 846 (Count 1);

distributing crack cocaine in violation of 21 U.S.C. § 841 (Counts 2, 4, 6 and 8);

distributing crack cocaine within 1000 feet of a school in violation of 21 U.S.C. § 860

(Counts 3, 5, 7 and 9); possessing crack cocaine with the intent to distribute in violation

of 21 U.S.C. § 841 (Count 10); possessing crack cocaine with the intent to distribute

within 1000 feet of a school in violation of 21 U.S.C. § 860 (Count 11); possessing a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)

(count 12); and possessing a firearm by a convicted felon in violation of 18 U.S.C. §

922(g) (Count 13). At trial, in addition to the testimony of the officers involved in the

investigation, Myra Ruiz testified for the government. She confirmed that, even though

her name was the only one on the lease for the apartment, she and Alamo lived together at

the apartment. She explained that Alamo did not work, but that he made money by

selling crack cocaine, “sometimes . . . about 2,000 to $3,000 a day.” Alamo used a



                                              2
particular pot and knife, according to Ruiz, to cook the crack. She affirmed that the

firearms and drugs found during the search were Alamo’s.

       The jury convicted Alamo of counts 1, 2, 3, 6, 7, 10, 11, and 13. Alamo’s “sole

challenge on appeal is that the jury did not have sufficient evidence on which to base its

verdict of guilty as to possession of the firearms and cocaine seized during the [execution

of the] search warrant.” 1 He contends that the evidence is insufficient because he did not

live at the Buttonwood apartment. For that reason, Alamo contends, that the government

failed to prove that he exercised sufficient control over the gun and the drugs which were

found in the apartment.

       We “review[] the sufficiency of the evidence in the light most favorable to the

government and must credit all available inferences in favor of the government.” United

States v. Riddick, 156 F.3d 505, 509 (3d Cir. 1998). After reviewing the record,

particularly Ruiz’s testimony, we conclude that there is sufficient evidence for a jury to

find that Alamo had dominion and control over the drugs and the guns that were found

during the execution of the search warrant. Accordingly, Alamo’s conviction on Counts

1, 10, 11, and 13 should not be disturbed.

       In response to this Court’s inquiry about the applicability of the Supreme Court’s

decision in United States v. Booker, 125 S. Ct. 125 (2005), Alamo sought resentencing.



  1
    In other words, Alamo challenges only his convictions on Counts 1, 10, 11 and 13. He
does not challenge his conviction on Counts 2 and 6 for distribution, or Counts 3 and 7
for distribution within 1000 feet of a school.

                                             3
The government concedes that Alamo should be resentenced. Accordingly, consistent

with United States v. Davis, 407 F.3d 162 (3d Cir. 2005) (en banc), we will vacate

Alamo’s sentence and remand for resentencing in accordance with Booker.